Mr. ChiEE Justice Cartwright delivered the opinion of the court: By leave of court the school directors of . three school districts in Champaign county, and property owners, taxpayers and residents therein, filed an information in the name of the People in the circuit court of that county against the appellees to test the organization of Thomasboro Community Consolidated School District and the right of the appellees to exercise the powers of a district and as officers of the same, which they had assumed. The appellees filed a plea setting forth the proceedings for the organization of the community consolidated school district out of the territory of the three school districts and the election of the defendants as president and members of the board of education thereof. The relators demurred to the, plea, and the demurrer being overruled they elected to stand by it, and judgment was entered in bar of the information and for costs. It was charged in the information that the act providing for the creation of community consolidated school districts amends the general School law by reference to its title, only, arid is therefore void because in, violation of section 13 of article 4 of the constitution. By the title and the enacting clause the act purports to be an act to amend the act to establish and maintain a system of free schools, by adding thereto seven new sections, to be known as sections 84a:, 846, 84c, 84G?, 84^, 84/ and 84*7, which are printed in the act. (Laws of 1919, p. 904.) While the act is called an act to amend the general School law, it does not change, reform, revise, correct or modify any provision of the general School law or purport by its language to do so. The act gave to a district to be organized under the added sections the same powers and duties as other school districts under the School law, which remained the same, and some added powers were given to the districts so organized. If the act should be regarded as adopting other portions of the School law, that is a method of legislation free from constitutional objections; (People v. Crossley, 261 Ill. 78;) but this act was not even of that character, since it simply added to the School law the sections and specifically gave to the districts organized under it the rights and powers of the whole act, and section 13 of article 4 of the constitution was not violated. It was further charged in the information that the act is void because it limits the territory which may be organized into a community consolidated school district to territory bounded by school district lines, thereby creating an arbitrary and unreasonable distinction in not permitting any territory in the State similar in situation and circumstances to take advantage of its provisions. The argument under this charge is, that the act denies its privileges and benefits to territory identical in all respects with the designated territory except as to districts existing in district boundaries. In this connection it is said that the district, when organized, is simply a school district which takes the place of and supersedes all common school districts within the same territory, with all the powers and authority of the common school districts displaced by it and many others in addition. If that is so it furnishes a sufficient reason against the argument, for no other territory partly in one_ district and partly outside would be in the same situation, and the classification is based upon a rational difference of situation or condition upon which the classification rests. It is also to be remembered that in order to declare an act in violation of the constitution the conflict must be plain and obvious. There is no constitutional limitation imposed on the legislature with reference to the formation of school districts, and it may provide for the organization or. consolidation of districts or change them, as it deems best for the public interest, subject only to express constitutional limitations. (People v. Chicago and Illinois Midland Railway Co. 256 Ill. 488; People v. Madison, 280 id. 96.) The court did not err in overruling the demurrer so far as the validity, of the act is concerned. The plea set forth the proceedings for the election to organize the district, which by the statute was to be held in accordance with the Australian ballot system, and the validity of the ballot is questioned on account of a direction given by the county superintendent of schools. The ballots were required to be in substantially the following form: For the proposition to create a community consolidated- school district Against the proposition to create a community consolidated school district The county superintendent was required to give notice of the election, and following his statement of the proposition gave this direction: “The voter shall make an X or cross mark in the space opposite the proposition favored.” It is argued that the county superintendent submitted only a single proposition, which was unlawful under the rule that there must be a clear and unmistakable way for voters to express their choice. (Harvey v. County of Cook, 221 Ill. 76.) It is urged that the direction of the notice and ballot gave the voter only in a one-sided way information how he could vote; ' that if he happened to be a voter favoring the proposition the instruction directed him how to mark the ballot, but if he opposed it no such instruction was on the ballot, and there ought to have been a direction to make a mark in the square opposite the proposition opposed as well as opposite the proposition favored. The act required a ballot giving one form for the proposition and the other form against it, and we cannot see that any voter could have misunderstood that if he favored the negative proposition he would mark thé ballot accordingly. The next question is whether the election of the,appellees as president and members of the board of education was illegal and void because on the back of the ballot there was no fac simile of the signature of the county superintendent of schools. It was charged that the ballot lacked any official certificate of authentication, and the copy of the ballot contained in the plea did not bear any such authentication. The court has decided in People v. Williams, (ante, p. 86,) that the election must be held under the Australian Ballot law. The judgment is reversed and the cause remanded. Reversed and remanded.